Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see the reply, filed December 24, 2020, with respect to claims 1, 2 and 5-10 have been fully considered and are persuasive.  The rejection of the previous office action has been withdrawn. 
Allowable Subject Matter
Claims 1, 2 and 5-14 are allowed. Claims 1, 9 and 10 are independent.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Brill (1226048), Kriwat (US 2129009) and Reindl et al. (EP 2851570), which was applied to the claims in the office action mailed June 25, 2020.  Suffice it to say, none of the cited prior art discloses a plastic nut for multiple detachable fastening onto a stud with a thread protruding from a workpiece, the plastic nut comprising: a base body including an inner surface partially defining a cylindrical recess penetrating the base body; a support surface attached to the base body; and a clamping device, which is configured to provide a clamping force between the plastic nut and the stud and the clamping device includes an elastic clamping nose, which extends radial into a cross section matching the cross section of the cylindrical recess, as claimed in independent claim 1; a fastening system for connecting to a workpiece, the fastening system comprising: a stud, including a flange section and a stem section, the stem section extending axially from a first side of the flange section and includes a stud thread, and a plastic nut including: a base body including an inner surface partially defining a cylindrical recess 
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of the prior art, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 1, 9 and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739.  The examiner can normally be reached on M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BAYAN SALONE/Primary Examiner, Art Unit 3726